Henderson, J.:
This is a petition for rehearing. The matters suggested in the petition were considered on the hearing. The recital in the opinion of the claims of the parties contains the statement that the statutory period of limitations is fifteen years, instead of seven years. But the statement only amounts to a recital of the fact that, according to the claim of appellants, the outer boundaries had been acquiesced in for a period longer than the period prescribed by the statute of limitations. Whether it was seven ox' fifteen years is immaterial. We think that the principle of apportioning a shortage or excess among the various subdivisions of an ascertained and defined boundary has no application to the facts of this case. As stated in the original opinion, at the time the tract was severed and sold in parcels by Robert A. Russell, the outer boundaries were not established upon lines diffei-ent from the actual boundaries. We see no reason for reversing the judgment before entered.
Zane, C. J., concurred. BoREMAN, J., dissented.